Appeal from judgment, Supreme Court, Bronx County (John Byrne, J.), rendered April 14, 1998, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him to a term of one year in prison, held in abeyance, and application by appellant’s counsel to withdraw as counsel (see, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833) granted and, sua sponte, Steven Feinman, 19 Court Plaza, Suite 201, White Plains, New York 10601, Telephone No. (914) 949-8214, is substituted as assigned counsel to prosecute the appeal. Newly assigned counsel is directed to perfect the appeal for September 2002 Term of Court. Concur—Williams, P.J., Saxe, Lerner, Rubin and Marlow, JJ.